Citation Nr: 0118708	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to TDIU.


FINDINGS OF FACT

The veteran's service connected PTSD prevents him from 
securing and following gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
PTSD.  The record reflects that he has been in receipt of a 
70 percent rating for PTSD since May 1998.  Service 
connection has not been established for any other disease or 
disability.

Most of the facts of this case are not in dispute and can be 
summarized briefly.  The veteran has completed 9 years of 
civilian education in special education classes but has been 
unable to obtain his high school general equivalency diploma 
(GED).  He holds a diagnosis of dyslexia and has been 
assessed as functionally illiterate.  The vocational 
assessments of record agree that his employment options are 
limited due to his functional illiteracy.  There is opinion 
that he is incapable of performing unskilled labor involving 
any amount of reading.  There is also opinion that he appears 
to have the mental capacity for simple, repetitive and 
sustained tasks of a work-like nature.

The veteran's occupational experience consists of working in 
the family logging business and in the construction industry 
as a heavy equipment operator.  In December 1992, he incurred 
a work-related cervical spine injury which required him to 
undergo an anterior microdiscectomy of C5-6 and C6-7 with 
osteophytectomy.  He has current residuals of chronic neck 
pain and bilateral radicular encroachment with left arm 
involuntary tremor, weakness and neuropathy and left triceps 
muscle atrophy.  He has been unable to return to work in the 
construction industry.  The vocational assessments of record 
are in general agreement that he is unable to perform 
strenuous physical labor due to his cervical spine 
disability.

A VA general medical examination in January 2001 revealed 
additional diagnoses of benign tumor from tonsillar pillar in 
1968, achalasia, dermatitis hands with areas of tinea 
keratosis, pterygium of the left eye with conjunctivitis, 
hypertension, lumbar back strain, gastroesophageal reflux, 
hypercholesterolemia, gunshot wound of the left shoulder with 
no residuals and tinea pedis of both feet.

In pertinent part, the veteran's VA clinical records first 
reflect his treatment for depressive symptoms and alcohol 
abuse in late 1996.  His subsequent treatment records reflect 
his complaint of sleep difficulties, nightmares, suicidal 
ideations, low morale, decreased motivation and energy, 
feelings of inadequacy, anxiety, lack of concentration and 
memory loss.  A January 1997 psychological evaluation for the 
VA Substance Abuse Treatment Program (SATP) noted that his 
alcohol consumption had been providing him temporary respite 
from his symptoms.  A March 1997 magnetic resonance imaging 
(MRI) scan demonstrated early cortical atrophy.  An October 
1997 VA clinical record noted a Global Assessment of 
Functioning Score (GAF) of 35. 

A VA inpatient admission for PTSD in February 1998 resulted 
in a GAF of 40 upon discharge and a GAF of 40 to 50 for the 
past year.  In May 1998, an examiner noted that the veteran's 
"employability [wa]s in doubt because of his physical, 
reading/educational and emotional difficulty."  A VA PTSD 
examination in April 1999 resulted in a diagnosis of PTSD 
with depressive features.  At that time, he was given a GAF 
score of 50 for the current day and past 12 months.  His 
subsequent weekly group therapy notes revealed diagnoses of 
PTSD with psychoneurotic reaction and neurotic depression.

On VA PTSD examination dated in January 2001, the veteran 
primarily complained of sleep difficulties, nightmares, 
images and intrusive thoughts of traumatic events, 
flashbacks, suicidal ideations, anger, road rage, 
irritability, survivor guilt, anxiety, social isolation, lack 
of concentration and memory loss.  He was very upset on the 
day of examination due to the death of a close friend and the 
fact that the date represented the eve of the TET Offensive.  
He became tearful when telling a story of a servicemate's 
death.  He had learned to avoid disputes with his wife 
through a stress treatment program, but was still unable to 
deal with the bills.  He stated that people made him nervous 
and that social events caused him great anxiety with the 
onset of choking and trouble swallowing. 

On mental status examination, the veteran was not clean 
shaven, but was otherwise adequately groomed.  He was very 
soft-spoken and appeared quite anxious, but cooperative, 
during his interview.  He maintained adequate eye contact.  
His knees were noticeably jumping at times during the session 
and his left arm was quivering.  He was alert and oriented to 
person, place and time although he was unsure as to the 
purpose of examination.  His attention, concentration and 
short-term memory were mildly impaired which may have been 
due to anxiety or his early cortical atrophy.  His memory for 
past presidents went back only to Clinton.  He was aware of 
current events in the news.  His thinking tended to be 
concrete.  His fund of knowledge was somewhat poor suggesting 
below average intellectual functioning.  However, he was able 
to correctly perform a mental calculation.  He denied 
experiencing auditory or visual hallucinations.  He admitted 
to some suicidal ideation when severely depressed without 
plan or intent.  He denied homicidal ideation or intent.  His 
insight into his problems was good.  There was no evidence of 
a thought disorder.  His social judgment was good.  He was 
given Axis I diagnoses of PTSD, alcohol abuse in remission 
and dyslexia.  He was given a GAF score of 52.  In summary, 
the examiner commented as follows:

"This Global Assessment of Functioning (GAF) 
reflects moderate to serious symptoms of post-
traumatic stress disorder which affect his 
psychological well-being and social 
functioning.  In regard to occupational 
functioning, [the veteran] has been 
unemploy[]ed since he had his neck injury, but 
in my opinion, he would not be able to manage 
gainful employment at this time based on his 
physical disabilities and his functional 
illiteracy, and his emotional symptoms.  He is, 
however, competent to manage his financial 
affairs."

The VA general medical examiner in January 2001 commented as 
follows:

"It is this examiner's opinion that it is most 
likely than not that this veteran's service 
connected conditions, namely PTSD and dyslexia, 
are more responsible than any other condition 
to his unemployability ... [t]he other medical 
conditions merely aggravated his PTSD and 
dyslexia."

As noted above, the veteran's service connected PTSD has been 
evaluated as 70 percent disabling.  Under VA regulations, his 
70 percent rating meets the schedular criteria for a TDIU 
rating.  38 C.F.R. § 4.16(a) (2000).  Thus, he would be 
entitled to TDIU if the evidence shows that, due to his PTSD, 
he is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  His 
age, however, may not be considered a factor.  38 C.F.R. § 
3.341(a) (2000). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991); 
57 Fed. Reg. 2317 (1992).  However, a TDIU claim is limited 
to the issue as to whether a claimant is capable of 
performing the physical and mental acts required by 
employment, and not whether he/she can find employment.  See 
Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2000).  

A GAF of 30 is defined as "[b]ehavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (i.e., sometime 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 

In this case, the various opinions of record are in agreement 
that the veteran is unemployable due to a combination of his 
physical, educational and emotional disabilities.  The 
question at issue, however, involves whether his PTSD 
disability, in and of itself, is of sufficient severity to 
cause his unemployability.  His recent GAF scores ranging 
from 40-50 are consistent with him being "unable to work" 
and/or being "unable to keep a job."  There is recent VA 
opinion that attributes his PTSD and dyslexia as the more 
likely cause of his unemployability and a notation that his 
anxiety might be responsible for his attention, concentration 
and short-term memory deficits.  The Board is unable to 
discern with any degree of certainty the effects that his 
service connected PTSD has upon his unemployability as 
opposed to his non-service connected learning disability.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's service connected PTSD prevents him 
from securing and following gainful employment.  See 61 Fed. 
Reg. 52695, 52698 (Oct. 8, 1996) (Where it is not possible to 
distinguish between the effects of a mental disorder and 
conditions such as mental retardation and personality 
disorders, VA regulations at 38 C.F.R. § 3.102 dictate that 
reasonable doubt be resolved in the veteran's favor by 
attributing the effects to the service connected disability).  
See generally Mittleider v. West, 11 Vet. App. 181 (1998).


ORDER

Entitlement to TDIU is granted, subject to regulations 
governing awards of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

